Citation Nr: 1047254	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  08-16 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for residuals of a left ankle sprain.

2.  Entitlement to service connection for left L5-S1 
radiculopathy.

3.  Entitlement to service connection for an eye disability.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for major depression.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for migraine headaches.

8.  Entitlement to service connection for mild degenerative 
arthritis of the fingers and hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had Reserve service from June 1983 to December 2004, 
with periods of active duty for training and inactive duty.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which granted entitlement to service connection 
for residuals of a left ankle sprain and assigned a 
noncompensable disability evaluation, as well as denied the 
Veteran's other claims of entitlement to service connection.

Subsequently, in a March 2007 decision, the RO increased the 
Veteran's disability rating for her left ankle disability to 10 
percent disabling.  An effective date of December 18, 2004 was 
assigned.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In September 2010, the Veteran testified at a Board hearing 
before the undersigned Veterans Law Judge (VLJ).  A transcript of 
that proceeding is of record.

Unfortunately, further development of the evidence is required 
before the Board can adjudicate the Veteran's pending claims.  
Regrettably, these claims are being remanded to the RO via the 
Appeals Management Center (AMC).  VA will notify her if further 
action is required on her part.


REMAND

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

The Veteran and her service representative have contended that 
her service-connected left ankle disability is worse than 
currently evaluated.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994), and Allday v. Brown, 7 Vet. App. 517, 526 (1995).   In 
this regard, it is noted that the Court in Green stated that the 
fulfillment of the statutory duty to assist includes conducting a 
thorough and contemporaneous medical examination, one that takes 
into account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board 
acknowledges that the Veteran was most recently afforded a VA 
examination in February 2007.  A copy of the examination report 
is associated with her claims file.  Nevertheless, the Veteran 
and her representative indicate that her left ankle disability 
has continued to worsen since the previous evaluation.  Given the 
length of time that has elapsed since the Veteran's most recent 
VA examination, the Board finds that the Veteran should be 
scheduled for an updated VA examination which address the current 
nature and severity of her service-connected left ankle 
disability, in order to effectively evaluate the Veteran's 
service-connected disability.  More recent objective 
characterizations of this condition and its associated 
symptomatology is required.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (when the veteran appeals the initial rating 
assigned for his disability, just after establishing his 
entitlement to service connection for it, VA must consider his 
claim in this context - which includes determining whether he is 
entitled to a "staged" rating to compensate him for times since 
the effective date of his award when his disability may have been 
more severe than at other times during the pendency of 
his appeal).  

Furthermore, the Board notes that the Veteran has been afforded a 
VA examination regarding her claims of entitlement to service 
connection for left L5-S1 radiculopathy, an eye disability, right 
knee disability, major depression, hypertension, migraine 
headaches, and arthritis of the fingers and hands, but that the 
examination reports do not address whether the Veteran's claimed 
disabilities are related to her military service.  The Board 
acknowledges that the Veteran was diagnosed with these 
disabilities at her July 2005 VA examinations, despite the 
absence of any treatment for or diagnoses related to during her 
military service.  However, the examination report does not 
address whether her claimed disabilities are causally or 
etiologically related to her service.   In this regard, the Board 
acknowledges that the Veteran contends that, even absent an acute 
event or injury during service, these disabilities are related to 
active service, and that VA medical records indicate continuity 
of symptomatology in the years following active service.  The 
Board notes that the medical evidence is unclear whether the 
Veteran's claimed disabilities are causally or etiologically 
related to the Veteran's military service.  

VA adjudicators may consider only independent medical evidence to 
support their findings; they may not rely on their own 
unsubstantiated medical conclusions.  If the medical evidence of 
record is insufficient, VA is always free to supplement the 
record by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).   Therefore, additional 
clinical assessment and medical opinion is necessary to 
adequately address the Veteran's claims of entitlement to service 
connection.  Accordingly, the Board finds that the Veteran should 
be afforded additional VA examinations in order to determine 
nature and etiology of the Veteran's claimed left L5-S1 
radiculopathy, an eye disability, right knee disability, major 
depression, hypertension, migraine headaches, and arthritis of 
the fingers and hands.  See McLendon v. Nicholson, 20 Vet. App. 
79, 83-86 (2006).  

Therefore, additional clinical assessment and medical opinions 
are needed to adequately address the Veteran's claims.  See 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at VA 
health-care facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  As a result, additional VA 
examinations would be useful in evaluating the appeal.

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for a VA 
examination to ascertain the current 
severity and manifestations of her service-
connected residuals of a left ankle sprain.  
Conduct all testing and evaluation 
indicated and review the results of any 
testing prior to completion of the 
examination report.  The examiner should 
also comment on the Veteran's current level 
of social and occupational impairment due 
to her service-connected residuals of a 
left ankle sprain.  Any indications that 
the Veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should be 
directly addressed and discussed in the 
examination report.  If no opinion can be 
rendered, an explanation should be set 
forth.  

The claims file should be made available to 
the examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand.  The 
examiner must indicate in the examination 
report whether or not review of the claims 
folder was made.  Please also discuss the 
rationale of all opinions provided.  

2.  The RO should schedule the Veteran for 
a VA orthopedic examination to determine 
the nature and etiology of her left L5-S1 
radiculopathy, arthritis of the fingers and 
hands, and right knee disability including 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
that her left L5-S1 radiculopathy, , 
arthritis of the fingers and hands, and 
right knee disability are related to her 
service in the military.  To assist in 
making this important determination, have 
the designated examiner review the claims 
file for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's available service medical 
records, and pertinent post-service medical 
records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since her military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

3.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of her eye disability, 
including whether it is at least as likely 
as not (i.e., 50 percent or greater 
probability) that her eye disability is 
related to her service in the military.  To 
assist in making this important 
determination, have the designated examiner 
review the claims file for the Veteran's 
pertinent medical history, including a copy 
of this remand, the Veteran's available 
service medical records, and pertinent 
post-service medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since her military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

4.  The RO should schedule the Veteran for 
a VA psychiatric examination to determine 
the nature and etiology of her major 
depression, including whether it is at 
least as likely as not (i.e., 50 percent or 
greater probability) that her major 
depression is related to her service in the 
military.  To assist in making this 
important determination, have the 
designated examiner review the claims file 
for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's available service medical 
records, and pertinent post-service medical 
records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since her military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

5.  The RO should schedule the Veteran for 
a VA neurological examination to determine 
the nature and etiology of her migraine 
headaches, including whether it is at least 
as likely as not (i.e., 50 percent or 
greater probability) that her migraine 
headaches are related to her service in the 
military.  To assist in making this 
important determination, have the 
designated examiner review the claims file 
for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's available service medical 
records, and pertinent post-service medical 
records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since her military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

6.  The RO should schedule the Veteran for 
a VA hypertension examination to determine 
the nature and etiology of her 
hypertension, including whether it is at 
least as likely as not (i.e., 50 percent or 
greater probability) that her hypertension 
is related to her service in the military.  
To assist in making this important 
determination, have the designated examiner 
review the claims file for the Veteran's 
pertinent medical history, including a copy 
of this remand, the Veteran's available 
service medical records, and pertinent 
post-service medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since her military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

7.  Thereafter, the RO should consider all 
additional evidence received since the most 
recent supplemental statement of the case, 
and readjudicate the claims of entitlement 
to service connection and the claim for an 
increased disability evaluation for 
residuals of a left ankle sprain.  If the 
benefits sought remain denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate period 
to respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The purpose of this remand is to further develop the record.  The 
Board does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


